DETAILED ACTION
Response to Amendment
The previous 35 USC 112 rejection is overcome by Applicant’s amendment. Claim 1 is amended. Claims 2-5 are canceled.  
Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive. 
Regarding Applicant's first argument beginning at line 17 on page 4 of the remarks that Kelly does not render obvious the “vehicle speed falls to or near zero when encountering an obstacle,” the Examiner respectfully disagrees. For example, in [0178], Kelly teaches "The LSP control system 12 detects that the speed of the vehicle falls as a result of the increased resistance to motion presented by the obstacle and automatically demand an increase in the output from the powertrain 129 to maintain the vehicle set speed." It is well known that off road vehicles negotiate obstacles very slowly so as not to break vital suspension components and/or damage wheels, tires, and body components. The Examiner contends any decrease in speed would obviously result in the speed of the vehicle falling to near zero or even being stopped completely, depending on the size of the obstacle relative to the vehicle attempting to crawl over it. The Examiner notes that the term "near zero" is broad and does not appear to be clearly defined in the specification, thus "near zero" could mean, e.g., 10mph relative to highway speeds of 65mph, even though 10mph may be a rather high speed depending on the obstacles in the off-road situation. Additionally, Kelly teaches in at least [0138, 0160, 0176, 0178] provisions for helping to prevent or overcome a scenario where the vehicle begins to move backwards down a slope that is intended to be climbed, or to 
Regarding applicant's argument in the remarks on page 5 starting at line 6, it appears Applicant is arguing limitations into the claims that are not actually present in the claims. The claim does not require "controlling vehicle braking as a function of target speed when the vehicle encounters an obstacle", which implies at least some kind of calculation using an equation is used to determine the braking that is applied. It is unclear if said function is actually provided in the instant specification, but regardless, the more narrow limitation being argued does not appear to be claimed. Since Kelly performs the claimed limitations at the stated as noted above in the response to Applicant’s first argument and as set forth below in the rejected claims, the claim limitation is met.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly et al. (US 2015/0203117) which is provided in the IDS filed 31 July 2019.
Regarding claim 1, Kelly teaches a vehicle speed control system for maintaining vehicle speed at a target speed when the control system is activated by a vehicle driver, the system comprising: 
a speed sensor for directly or indirectly determining the vehicle speed (see at least [0046] which teaches a vehicle speed sensor 34 for the LSP system. See also at least [0056] which teaches individual wheel speed sensors); 
an engine controller for generating an engine torque request signal to operate an engine/drivetrain so as to control the vehicle speed at the target speed (see at least abstract [0009, 0010, 0040, 0041, 0082, 0133, 0186, 0258, etc.] which teach a target 
brake controller for generating a brake request signal to operate vehicle brakes so as to control the vehicle speed at the target speed (target speed can be controlled automatically with the brakes via a brake controller, see at least [0075, 0097, 0116, 0162-0181, 0186, etc.]); 
wherein, when the vehicle encounters an obstacle the system operates to increase engine torque so as to climb the obstacle (see at least [0127, 0167,0179, 0194, 0244, 0245, 0248, 0251, 0294 etc.] which teaches scenarios where a vehicle ascends a slope toward a crest and increasing the torque output in order to ascend without rolling backward); and 
wherein, at or near the time when the vehicle then begins to move and the vehicle speed is still below the target speed, the vehicle braking is increased to preload the brake system prior to the vehicle speed reaching the target speed (Kelly teaches a vehicle set speed as a target speed and controlling the braking output and also pre-charging/priming the brakes in order to compensate for a potential oversupply of torque when cresting an obstacle in at least [0167, 0176 0178, 0179, 0186, 0288]).
However, Kelly does not appear to explicitly disclose the vehicle speed falls to or near zero when encountering an obstacle. However, as noted above Kelly does teach increasing torque output and set speed when a vehicle is ascending a slope or an obstacle in order to reduce slowing of the vehicle as noted above in at least at least [0127, 0167, 0178, 0179, 0186, 0194, 0244, 0245, 0248, 0251, 0294 etc.], which sets forth that the vehicle gets slowed down while climbing due to the increase in slope and .   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664